Appellant filed suit against appellee in the justice court, precinct No. 7 of Montgomery county, Tex., to enforce a judgment for $100, plus attorney's fee, and interest, obtained by it against the appellee in the county court of Pottawatomie county, Okla., on July 29, 1931. From an adverse judgment appeal was taken to the county court.
On trial in the county court appellant sought to introduce a properly authenticated copy of the Oklahoma judgment upon which the suit was based, and same was excluded by the trial court on the objection of appellee that same was not proved up as a valid, subsisting, and final judgment of the county court of Pottawatomie county. No other proof of the *Page 1013 
debt being offered, judgment was rendered denying recovery, and appellant has prosecuted this appeal.
Recovery was properly denied. For a judgment of a court of a sister state to be enforceable in the courts of this state, it must be a final, valid, and subsisting judgment. 26 Tex.Jur., § 573, p. 422; American Nat. Bank v. Garland (Tex.Com.App.) 235 S.W. 562; Walker v. Garland (Tex.Com.App.) 235 S.W. 1078. The Oklahoma judgment sought to be enforced in this case was rendered in county court, a court of limited jurisdiction. Presumption of its finality and regularity will not be indulged. The burden rested on appellant to establish that such judgment was a final valid and subsisting judgment, not reversed, vacated, or annulled in the state of its rendition. Appellant not having met this burden in any way, the trial court properly refused to enforce it.
Judgment affirmed.